ORDER

PER CURIAM.
Patricia Phillips appeals from a Circuit Court of St. Louis County judgment in favor of Stephen Phillips denying Wife’s *727Motion to Quash Execution of a small claims judgment.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).